Case 1:18-cv-01781-PGG-BCM Document 282-1
                                    266-1 Filed 04/30/21
                                                03/26/21 Page 1 of 5




                  EXHIBIT A
Case 1:18-cv-01781-PGG-BCM Document 282-1
                                    266-1 Filed 04/30/21
                                                03/26/21 Page 2 of 5
Case 1:18-cv-01781-PGG-BCM Document 282-1
                                    266-1 Filed 04/30/21
                                                03/26/21 Page 3 of 5
Case 1:18-cv-01781-PGG-BCM Document 282-1
                                    266-1 Filed 04/30/21
                                                03/26/21 Page 4 of 5
Case 1:18-cv-01781-PGG-BCM Document 282-1
                                    266-1 Filed 04/30/21
                                                03/26/21 Page 5 of 5
